Citation Nr: 1012940	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic stress 
fracture of the left tibia.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) of Togas, 
Maine for the Detroit, Michigan, RO, which maintains final 
jurisdiction of the file. 


FINDING OF FACT

The Veteran's stress fracture of the left tibia was first 
diagnosed many years after service and has not been linked 
by competent medical evidence to service.  


CONCLUSION OF LAW

The Veteran's left tibia stress fracture was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist 
a claimant in developing the information and evidence 
necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and 
evidence needed to substantiate a claim.  In this regard, an 
October 2006 letter to the Veteran from the RO specifically 
notified him of the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to 
service connection on a direct and presumptive basis, and of 
the division of responsibility between the Veteran and the 
VA for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to 
substantiate his claims; (2) informing the Veteran about the 
information and evidence VA would seek to provide; (3) 
informing the Veteran about the information and evidence he 
was expected to provide; and (4) requesting the Veteran to 
provide any information or evidence in his possession that 
pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, and statements from the Veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.  It is noted that the records include entries 
from the ships upon which the appellant served.  There is no 
indication that there are additional records that could be 
obtained.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, to specifically 
include that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the Veteran was provided with notice of this information in 
the October 2006 letter mentioned above.  



Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit 
a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however, 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

Analysis

The Veteran claims that he has a chronic stress fracture of 
the left tibia of service origin.  His STRs, however, make 
no reference to any such injury or any problems associated 
with his left tibia.  What they do show is that he was seen 
in September 1985 for shin splints of the right leg.  The 
appellant was instructed to stop his running and increase 
his swimming.  At time of separation examination in June 
1986, he reported cramps in the legs, but no disorder of 
either lower extremity was noted, to include a chronic 
stress fracture of the left tibia.  Evaluation of the lower 
extremities was described as normal.  Thus, the STRs provide 
compelling evidence against the claim.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In fact, the evidence shows that the Veteran was first 
diagnosed with a stress fracture of the left tibia in 
January 2002 after being X-rayed at a private facility.  At 
that time, it was noted that he was a runner with medial 
tibial pain.  This lengthy gap between service and the first 
documented evidence of a left tibia stress fracture provides 
highly probative evidence against his claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a 
prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

The Board also emphasizes that none of the medical records 
in the claims file includes a medical opinion concerning the 
etiology or date of onset of the Veteran's stress fracture 
of the left tibia.  In other words, these records do not 
include a medical opinion relating the Veteran's left tibia 
stress fracture to service, thereby providing further 
evidence against the claim.  Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).  Instead, the record reflects that 
the Veteran was not seen during service for complaints 
associated with the left leg, and that the first medical 
evidence of a left tibia fracture was in 2002.  It was also 
noted at the time that he was a runner - exercise which may 
or may not have precipitated his left tibia stress fracture.  
In any event, however, both the service and post-service 
treatment records provide compelling evidence against his 
claim that the stress fracture is related to service from so 
many years before.

It is noted that the Veteran has reported that the report of 
the right leg shin splints was actually for both legs.  
There is nothing in the service treatment records to support 
that statement.  Moreover, it is noted that while the 
periosteal change noted in January 2002 is thought possibly 
to be "fairly chronic" this does not establish it has been 
present since separation from service.  It would seem that 
had the appellant been bothered with these complaints since 
service he would have sought treatment at an earlier time.  
No such treatment is reported or demonstrated.

In addition to the medical evidence, the Board has also 
considered the Veteran's own lay statements in support of 
his claim.  While he may well believe that his left tibia 
stress fracture is related to service, as a layperson 
without any medical training and expertise, he is simply not 
qualified to render a medical opinion in this regard.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions). The veteran is 
competent to comment on his symptoms, but not the cause.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a left tibia disorder.  As such, 
there is no reasonable doubt to resolve in the veteran's 
favor, and his claim must be denied.  38 C.F.R. § 3.102 
(West 2002 & Supp. 2009); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Service connection for a chronic stress fracture of the left 
tibia is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


